Smith, J.
Gibson & DeJournette sued S. L. Graham upon his written assumption of a debt duo by King & Graham, a corporation; the writing relied upon as the basis of the suit being as follows: “Rome, Ga., June 20, 1918. Messrs. Gibson & DeJournette, Rome, Ga. Gentlemen: In reference to the bill of King & Graham, following my conversation with your Mr. DeJournette, beg to advise I will be personally responsible for same and see it is paid by July 15th. Very truly, [Signed] S. L. Graham.” At the conclusion of the evidence introduced in behalf of the plaintiff the court directed a verdict in favor of the defendant. Held:
1. “A writing relied on to satisfy that provision of the statute of frauds which requires a promise to pay the debt of another to be in writing must either itself or in connection with other writings identify the debt which is the subject of the promise, without the aid of parol evidence.” Pearce v. Stone Tobacco Co., 125 Ga. 444 (54 S. E. 103). See also Fields v. Bullington, 20 Ga. App. 102 (3) (92 S. E. 653).
2. The writing relied upon in the instant case, as a promise by the defendant to pay the debt of the corporation, failing altogether to identify the indebtedness sued upon, and there being no other writing introduced in evidence to supply this defect, the court did not err in directing a verdict for the defendant.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.